—Motion for summary reversal and a new trial denied with leave to renew. Memorandum: Although a transcript of the proceedings before the Hearing Examiner is unavailable, the Hearing Examiner made detailed findings of fact. It is unclear whether respondent wishes to challenge the findings of fact or the conclusions of law on this appeal. Because respondent has failed to raise an issue that the testimony failed to support the findings of fact, the motion is denied with leave to renew upon a showing that a transcript of the proceedings is necessary to a determination of the appeal and that there are no alternative means to reconstruct the record without such transcript. Present— Pine, J. P., Lawton, Wesley, Doerr and Balio, JJ.